Citation Nr: 9917991	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-30 807	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
status-post repair of a ruptured bladder, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1979 to February 
1985.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating action 
of the Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for increased ratings for puncture wounds of 
the left shoulder and post-operative residuals of a punctured 
bladder.  The veteran submitted a notice of disagreement 
(NOD) in January 1994 indicating his intent to appeal both 
claims.  The RO issued a statement of the case (SOC) in July 
1994, addressing both issues.  In his substantive appeal, 
received in August 1994, the veteran indicated that he was 
withdrawing his appeal with respect to the left shoulder 
condition, but continuing his appeal regarding the evaluation 
of the bladder disorder.  Although the veteran's accredited 
representative later submitted written arguments pertaining 
to both claims, the Board finds that the appeal is limited to 
that issue noted on the title page.

The veteran currently resides within the jurisdiction of the 
Winston-Salem, North Carolina RO.  

The Board remanded the case in August 1996 for further 
development.  


REMAND

As noted in the previous remand, the veteran and his 
representative contested the adequacy of an October 1993 VA 
examination.  The Board noted that subsequent to that 
examination, the veteran had submitted treatment reports 
noting present complaints pertaining to his service-connected 
bladder disorder.  It was contemplated that an examination 
conducted on remand would provide sufficient detail to 
evaluate the severity of the veteran's condition.  The 
veteran was afforded an examination for VA compensation 
purposes in July 1998.  The examiner 


indicated that the veteran would be scheduled for an 
intravenous pyelogram and a cystoscopy.  Thereafter, he was 
scheduled for testing on August 4, 1998.  On that date, he 
called and rescheduled the testing for August 10, 1998.  A 
copy of the letter sent to him regarding the rescheduled 
date, although dated August 7, 1998, is of record.  He failed 
to report for testing on August 10, 1998.  An addendum to the 
examination report indicates the veteran did not report for 
testing on August 4, 1998.  He was also to bring in the 
report from a 1997 intravenous pyelogram on that date.  Thus, 
it appears that the veteran did not appear for testing 
ordered in connection with the rating examination, without a 
showing of good cause therefor.  

The claims file contains a report of an October 6, 1997, 
urogram intravenous with nephrotomograms, conducted at a VA 
medical center.  The report thereof indicates that the 
urinary bladder demonstrated an elevation and indentation due 
to an enlarged prostate.  The July 1998 examiner, however, 
indicated that the veteran's prostate was normal.  The 
examiner was not provided with a copy of the October 1997 
test results, although they were in the possession of VA.  

Based on the failure to provide the examiner with relevant VA 
clinical records, which he indicated he wished to review, the 
Board is of the opinion that the July 1998 examination is 
inadequate for rating purposes and the case must be remanded 
again.  38 C.F.R. § 4.2 (1998).  In connection with 
scheduling of another exam, the opportunity should be taken 
to obtain any current treatment records.

In the present case, the Board recommends that the veteran be 
specifically notified of his legal obligation to cooperate 
and appear for the scheduled examination and the consequences 
of his failure to do so.  The importance of a new examination 
to ensure adequate clinical findings should be emphasized to 
the veteran, and he should be afforded an opportunity to 
cooperate with the new examination request.  VA's duty to 
assist the veteran includes the obligation to request 
additional examinations when suggested by VA physicians.  
Dalton v. Derwinski, 2 Vet. App. 634 (1992).  However, that 
duty is not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions 


are essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

As noted by the RO in the December 1998 supplemental 
statement of the case, the rating criteria by which diseases 
of the genitourinary system are rated were amended during the 
course of this appeal.  Therefore, adjudication of the claim 
for increase must now include consideration of both the old 
and new criteria and that criteria which is most favorable to 
the veteran's claim must be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The SSOC did not include any 
discussion of which set of rating criteria was more favorable 
to the veteran, although both criteria were considered.  The 
Board notes, however, that consideration under the revised 
rating schedule criteria should not be undertaken before such 
criteria became effective.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter, the Court), addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  That is, for any 
date prior to February 17, 1994 neither the RO nor the Board 
could apply the revised rating schedule to a claim for 
increase.  Rhodan v. West, 12 Vet. App. 55 (1998).

Based on its review of the record, the Board finds that the 
case should again be remanded so that a VA examination may be 
scheduled and pertinent records obtained.  In doing so, it 
should be noted by the RO that an essential step in this 
arrangement is documentation in the claims file of the 
veteran's notification that this examination has been 
scheduled. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:



1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected bladder disorder, since January 
1998.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  Thereafter, the veteran should be 
scheduled for a VA urological examination 
to ascertain the current severity of all 
disability resulting from the service-
connected status-post repair of a 
ruptured bladder.  The veteran's 
complaints should be recorded in full.  
All indicated testing should be done in 
this regard, including the testing 
recommended in July 1998 by the VA 
compensation and pension examiner.  The 
RO should provide the examiner with the 
old and new rating criteria and the 
claims folder, which includes the report 
of an October 1997 urogram intravenous 
with nephrotomograms.  In connection with 
this evaluation, the examiner should 
report all clinical findings as they 
relate to both sets of rating criteria.  
If any complaints/findings are due to 
nonservice-connected disability, the 
examiner should so state.

3.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and 
reporting for the scheduled examination.  
The RO should also inform the veteran 
that his failure to cooperate may result 
in an adverse action pursuant to 
38 C.F.R. § 3.655.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new criteria in accordance with the 
decisions of the Court in the Karnas and 
Rhodan cases.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


